UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4931


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRISTIAN NEVAREZ BELTRAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cr-00025-MR-DLH-2)


Submitted:   November 17, 2015            Decided:   January 8, 2016


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP & WINTHROP, Statesville, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cristian Nevarez Beltran pleaded guilty to conspiring to

possess     with     intent          to   distribute          50   grams     or     more    of

methamphetamine         in     violation    of     21     U.S.C.    §§     841(a)(1),      846

(2012).     The district court sentenced Beltran to 87 months of

imprisonment, and he now appeals.                   Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court clearly erred in refusing

to apply the sentencing safety valve under 18 U.S.C. § 3553(f)

(2012)    and      in       concluding      that     Beltran        was     not     a    minor

participant under U.S. Sentencing Guidelines Manual § 3B1.2(b)

(2013).      Beltran was informed of his right to file a pro se

supplemental brief, but he has not done so.                            Finding no error,

we affirm.

     We   review        a     district    court’s        application       of   the     safety

valve    under     18       U.S.C.    §   3553(f)       for    clear      error.        United

States v.    Henry,         673 F.3d 285,     292    (4th     Cir.    2012).        “This

standard of review permits reversal only if this Court is left

with the definite and firm conviction that a mistake has been

committed.”             Id.     (citation     and        internal        quotation       marks

omitted).       In conducting such a review, we accord “the district

court’s credibility determinations great deference.”                               Id.     The

burden of establishing entitlement to the safety valve provision



                                             2
falls on the defendant.          United States v. Aidoo, 670 F.3d 600,

605 (4th Cir. 2012).

     We have thoroughly reviewed the record and conclude that

the district court did not clearly err in refusing to apply the

safety valve provision.          Given the great deference owed to its

credibility determination, we cannot conclude that the district

court erred in finding that Beltran was less than truthful with

investigators,      and   therefore   ineligible       for   the   safety    valve

provision.     See 18 U.S.C. § 3553(f)(5).

     We also review the application of USSG § 3B1.2 for clear

error.     United States v. Powell, 680 F.3d 350, 359 (4th Cir.

2012).      To establish eligibility for a reduced offense level

under     Section   3B1.2,   “[t]he   defendant        bears   the    burden   of

proving, by a preponderance of the evidence, that he is entitled

to a mitigating role adjustment in sentencing.”                    Id. at 358-59

(citation and internal quotation marks omitted).                     We conclude

that the district court did not clearly err in finding that

Beltran’s conduct was material or essential to committing the

offense in question and, consequently, that he was not entitled

to a reduced offense level under Section 3B1.2.                      See United

States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999).

     In    accordance     with   Anders,   we   have    reviewed     the    entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Beltran’s conviction and sentence.

                                      3
This court requires that counsel inform Beltran, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Beltran requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Beltran.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4